DETAILED ACTION
This office action is in response to the communication dated 23 August 2021 concerning application 16/297,029 filed on 08 March 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-18 are pending and currently under consideration for patentability; claims 1, 2, and 10 have been amended. 

Response to Arguments
Applicant’s arguments dated 13 August 2021 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claims to further recite that enabling previously disabled sensing vectors and storing data occurs responsive to determining 
Applicant argues that the Sanghera reference does not describe a default sensing vector at the start of the described method while other vectors are disabled.  Applicant argues that Sanghera’s system analyzes the captured data from a plurality of sensing vectors and selects the best sensing vector as the default based on this analysis.  The Examiner respectfully disagrees and directs Applicant to Sanghera’s paragraph [0031], which states, in the relevant section, that “a default vector is assumed, rather than selected on the basis of any metric…in another example, there may be a preferred vector…in starting the method, the "preferred" vector may be selected” ([0031], emphasis added).  The Examiner respectfully submits that in describing that a vector may be assumed or preferred based on criteria other than cardiac metrics, Sanghera thereby suggests the use of a default sensing vector while others are disabled.  Specifically regarding the other sensing vectors being disabled while the “first,” “preferred,” “default,” or “assumed” vector is being used, the Examiner respectfully reiterates his argument that, since the other sensing vectors are not being used while the default sensing vector is being used, the other sensing vectors are considered “disabled.”  Therefore, the Examiner respectfully maintains that Sanghera suggests analyzing the cardiac signal captured using a default sensing factor while other sensing vectors are disabled.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghera et al. (US 2008/0188901 A1).
Regarding claims 1 and 10, Sanghera describes a cardiac rhythm management device having a plurality of sensing electrodes defining at least first and second sensing vectors ([0004]) coupled to operational circuitry ([0021]) configured to select a default sensing vector from among the at least first and second sensing vectors ([0004]), wherein the operational circuitry is configured to perform the following: 
analyzing a cardiac signal captured using the default sensing vector to determine whether an arrhythmia appears to be present ([0041]), while a set of disabled sensing vectors that does not include the default sensing vector is disabled ([0027] and [0030] - [0031] describe determining an “optimal or best vector” and selecting a default vector; [0039] describes that the second, non-selected, vector acts as a “back-up”)
determining that an arrhythmia is likely occurring using analysis of the cardiac signal captured using the default sensing vector ([0039], [0041])
responsive to determining that an arrhythmia is likely occurring (0043], threshold of abnormality test for switching vectors), enabling one or more disabled sensing vectors from the set of the disabled sensing vectors to capture data ([0037])
storing data captured from each of the default sensing vector and the one or more enabled sensing vectors ([0038] - [0040] describe gathering large amounts of data, which would need to be stored in some manner for further analysis; [0021] describes the use of memory in the operational circuitry) while the arrhythmia is likely occurring ([0043] - [0044])
Specifically regarding the limitation of “while a set of disabled sensing vectors that does not include the default sensing vector is disabled,” Sanghera describes selecting an “optimal,” “best,” or “default” sensing vector.  In these embodiments, the other sensing vectors are not selected and not immediately used.  Therefore, the Examiner interprets these other sensing vectors as being “disabled,” and the Examiner respectfully submits that Sanghera discloses the claimed limitation. However, to the extent that any modifications would be required in Sanghera’s method in order to ensure that the other sensing vectors are disabled, the Examiner respectfully submits that such modifications would be obvious to a person having ordinary skill in the art at the time the invention was filed, as doing so would advantageously ensure that only the “optimal,” “best,” or “default” sensing vector collects data at any given time.  
Specifically regarding the limitation of “storing data,” the Examiner respectfully submits that, as Sanghera discloses both the gathering of large amounts of data ([0038] - [0040], for example) and the use of memory “for performing the illustrative methods set forth herein,” ([0021]), Sanghera therefore inherently discloses the limitation of storing data.  However, in the event that the Examiner’s contention of inherency is challenged, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to ensure that Sanghera’s 
Regarding claim 3, Sanghera further describes a programmer for use by a user to set parameters of the cardiac rhythm management device, wherein the programmer is configured to present the stored data from the one or more enabled sensing vectors to the user ([0022]). 
Regarding claims 4 and 12, Sanghera further describes wherein at least one of the programmer or the cardiac rhythm management device is configured to generate a report comprising at least part of the stored data for display to the user of the programmer ([0022], annunciation of statistics, errors, history, and potential problems to the user or physician; figures 8A-8E show graphical representations of display outputs of the programmer).
Regarding claims 5 and 13, Sanghera does not explicitly disclose wherein the report includes a visual image of a signal from at least one of the one or more enabled sensing vectors.  Sanghera does, however, describe graphically analyzing the signals from at least one of the one or more enabled sensing vectors (figures 6A-7C).  Sanghera also describes generating a visual display of “statistics, errors, history, and potential problems” via the programmer ([0022]).  As Sanghera discloses both of these elements, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide the outputs of the signal analysis steps, for example as shown in figures 6A-7C, to the user 
Regarding claims 6 and 14, Sanghera does not explicitly disclose wherein the report includes a simulation of how at least one of the one or more enabled sensing vectors would have been analyzed.  Sanghera does, however, describe graphically analyzing the enabled sensing vectors (figures 6A-7C).  Sanghera also describes generating a visual display of “statistics, errors, history, and potential problems” via the programmer ([0022]).  As Sanghera discloses both of these elements, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide the outputs of the signal analysis steps, for example as shown in figures 6A-7C, to the user or physician via the display on the programmer, for example as shown in figures 8A-8E, as doing so advantageously allows the user or programmer to visually inspect the analysis and make any modifications necessary for future uses of the device.
Regarding claims 7 and 15, Sanghera further describes wherein the simulation is performed in accordance with programmed settings of the cardiac rhythm management device ([0046]).
Regarding claims 9 and 17, Sanghera further describes wherein the operational circuitry is further configured to determine a quality of the default sensing vector using at least part of the stored data ([0046]).
Regarding claim 11, Sanghera further describes presenting at least part of the stored data ([0022]). 
after the arrhythmia has ended, the Examiner respectfully submits that, in order to ensure patient safety, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to determine the sensing vector quality after the arrhythmia has ended, as doing so advantageously ensures that the user, who may be having a potentially life-threatening event, is treated first, prior to any further data processing.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghera in view of Greenhut et al. (US 2008/0269813 A1). 
Regarding claim 2, Sanghera describes the device of claim 1. Sanghera also describes wherein the operational circuitry is configured to deliver therapy in response to the detected arrhythmia ([0025]).  However, Sanghera does not explicitly disclose analyzing the stored data to determine whether to switch default sensing vectors to one of the disabled sensing vectors.  Greenhut also describes vector selection in a cardiac rhythm device ([0015]) including analyzing stored data to determine whether to switch default sensing vectors to one of the disabled sensing vectors ([0042] - [0043]; figures 4 and 5).  As Greenhut is also directed towards cardiac rhythm devices and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an analysis of stored data, similar to that described by Greenhut, when using the device described by Sanghera, as doing so advantageously allows the resulting device to perform post-processing in order to . 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghera in view of Ostroff et al. (US 2016/0001090 A1). 
Regarding claims 8 and 16, Sanghera describes the system of claim 6 and the method of claim 15, but Sanghera does not explicitly disclose wherein the programmed settings include a rate boundary for determining whether an arrhythmia is treatable.  However, Ostroff also describes cardiac rhythm devices for treating arrhythmias ([0032]) including determining whether an arrhythmia is treatable based on a boundary or threshold condition ([0149]).  As Ostroff is also directed towards cardiac rhythm devices for treating arrhythmias and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a determination as to whether an arrhythmia is treatable and how to best treat it, as described by Ostroff, when using the system and method described by Sanghera, as doing so advantageously increases the likelihood that the proper therapy is provided for a given cardiac signal metric.

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792